Exhibit 10.15

NYFIX, INC.
2007 OMNIBUS EQUITY COMPENSATION PLAN
MODEL
RESTRICTED STOCK UNIT AGREEMENT
[Performance Based Vesting]

                     Restricted Stock Unit Agreement (this “Agreement”), dated
as of _________ __, 2007, between NYFIX, Inc. (“NYFIX”) and
_______________________ (the “Participant”).  


BACKGROUND

                     Pursuant to the terms of the NYFIX, Inc. 2007 Omnibus
Equity Compensation
Plan (the “Plan”) and subject to the approval of the Plan by the stockholders of
NYFIX, NYFIX
desires to (i) provide an incentive to the Participant, (ii) encourage the
Participant to contribute
materially to the growth of NYFIX and its subsidiaries (collectively, the
“Company”) and (iii)
more closely align the Participant’s economic interests with those of NYFIX
stockholders by
means of a Stock Unit Grant. Whenever capitalized terms are used in this
Agreement, they shall
have the meanings set forth in this Agreement or, if not defined in this
Agreement, as set forth in
the Plan.

                    In consideration of the covenants and agreements set forth
in this Agreement, and
intending to be legally bound hereby upon the approval of the Plan by the
stockholders of
NYFIX, the Participant and NYFIX hereby agree as follows:

ARTICLE I

GRANT OF RESTRICTED STOCK UNITS

                    1.1     Grant of RSUs. The Participant is hereby granted 
_______________
restricted stock units (the “Restricted Stock Units” or “RSUs”) subject to the
restrictions and
conditions set forth in this Agreement and subject to the approval of the Plan
by the stockholders
of NYFIX. Each RSU represents the right to receive one share of Stock or the
Fair Market
Value of one share of Stock as of the Settlement Date (as defined in Section
3.1) .

                    1.2     Grant Information. The RSUs have been granted under
the Plan. The
Board or the Committee authorized the grant of the RSUs on  ____________.

ARTICLE II

EARNING AND VESTING OF RESTRICTED STOCK UNITS

                    All of the RSUs are unvested. RSUs shall be earned and vest
upon, but only
upon, the earliest to occur of the events described in Section 2.1 or 2.2, in
each case subject to
the limitations set forth in Section 2.3. All unvested RSUs shall be forfeitable
as set forth in
Section 2.3. All vested RSUs shall become non-forfeitable at the time they first
vest. RSUs are
not transferable at any time.

                     2.1      (i)     Performance Targets for Earning RSUs. If
not sooner vested in
accordance with Section 2.2 and unless previously forfeited pursuant to Section
2.3: 1

                                        A.     First Year Earning. Up to
twenty-five percent (25%) of the
RSUs (the “First Tranche Units”) may be earned on March 10, 2008 (the “First
Earning Date”).
The measures, which will pertain to performance during calendar year 2007, and a
schedule of
the number of RSUs that may be earned based on attainment of such measures
(which are
determined by the Committee) will be delivered to the Participant at the time,
or shortly after,
this Agreement is executed. Any First Tranche Units that are unearned as of
March 10, 2008
shall continue to be unearned.

                                        B.     Second Year Earning. Up to
twenty-five percent (25%) of
the RSUs (the “Second Tranche Units”) may be earned on March 10, 2009 (the
“Second Earning
Date”) based on attainment of measures for the calendar year 2008 determined by
the
Committee. The measures and a schedule of the number of RSUs that may be earned
based on
attainment of such measures will be delivered to the Participant in writing by
March 31, 2008.
Any Second Tranche Units that are unearned as of March 10, 2009 shall continue
to be unearned.

                                        C.     Third Year Earning. Up to
twenty-five percent (25%) of the
RSUs (the “Third Tranche Units”) may be earned on March 10, 2010 (the “Third
Earning Date”)
based on attainment of measures for the calendar year 2009 determined by the
Committee. The
measures and a schedule of the number of RSUs that may be earned based on
attainment of such
measures will be delivered to the Participant in writing by March 31, 2009. Any
Third Tranche
Units that are unearned as of March 10, 2010 shall continue to be unearned. 

                                        D.     Fourth Year Earning. Up to
twenty-five percent (25%) of
the RSUs (the “Fourth Tranche Units”) may be earned on March 10, 2011 (the
“Fourth Earning
Date”) based on attainment of measures for the calendar year 2010 determined by
the
Committee. The measures and a schedule of the number of RSUs that may be earned
based on
attainment of such measures will be delivered to the Participant in writing by
March 31, 2010.
Any Fourth Tranche Units that are unearned as of March 10, 2011 shall be
forfeited.

                                        E.     Carryforward. The excess of all
of the RSUs that are not
forfeited over the RSUs that are earned as of March 10, 2011 following the
application of
Sections 2.1(i)(A) through (D) (the “Carryforward Units”), may be earned on
March 10, 2011
based on attainment of measures for the calendar year 2010 determined by the
Committee. The
measures will be delivered to the Participant in writing by March 31, 2010. Any
RSUs that are
unearned as of March 10, 2011 after giving effect to this Section 2.1(i)(E)
shall, subject to
section 2.2, remain unearned and shall be forfeited in accordance with Section
2.3.

1       This model reflects the performance-based schedule for persons who were
employees prior to March 10, 2007. For employees hired on or after March 10,
2007, the First Tranche Units shall be subject to vesting on the First Vesting
Date as to only a pro-rata portion based on the number of full and partial
months the employee was employed between March 10, 2008 and March 9, 2009. Any
First Tranche Units remaining unvested following the First Vesting Date
(regardless of any pro rata vesting in the first year) shall be eligible for
vesting in accordance with the same schedule as pre-March 10, 2007 employees.
The schedule and targets are subject to change following the 2007 grant program.
 


                                        F.     Partial Vesting. If a partial RSU
would be earned on any
date, the total number of RSUs earned on such date shall be rounded up to the
nearest whole
RSU.

                                        G.     Performance Measures. The
Committee may make
adjustments to performance targets after March 31 of the applicable earning
period to the extent
such adjustments are set forth at the time the performance targets are
established and are
permitted by the Plan.

                                        H.     Certification. The Committee
shall certify on or before the
applicable Earning Date whether the performance target applicable to such
Earning Date was
satisfied.

                               (ii)     Vesting of RSUs. If not sooner vested in
accordance with Section
2.2 and unless previously forfeited pursuant to Section 2.3, 

                                        A.     the earned First Tranche Units
shall vest and become non-
forfeitable on March 10, 2009 (the “First Vesting Date”) only if the Participant
is still employed
by the Company on such date, 

                                        B.     the earned Second Tranche Units
shall vest and become
non-forfeitable on March 10, 2010 (the “Second Vesting Date”) only if the
Participant is still
employed by the Company on such date, 

                                        C.     the earned Third Tranche Units
shall vest and become non-
forfeitable on March 10, 2011 (the “Final Vesting Date”) only if the Participant
is still employed
by the Company on such date, 

                                        D.     the earned Fourth Tranche Units
shall vest and become
non-forfeitable on the Final Vesting Date only if the Participant is still
employed by the
Company on such date, and 

                                        E.     the earned Carryforward Units
shall vest and become non-
forfeitable on the Final Vesting Date only if the Participant is still employed
by the Company on
such date.

                     2.2     Accelerated or Continued Earning and/or Vesting.
The Committee
may accelerate the date on which any or all of the RSUs are earned and/or vested
at any time and
for any reason. Notwithstanding anything contained herein to the contrary,
unless previously
forfeited in accordance with Section 2.3:

                               (i)     upon a termination of the Participant’s
employment (a) by the
Company without Cause (as defined in Section 4.1) or (b) by the Participant for
Good Reason (as
defined in Section 4.1) prior to January 1, 2010, the following rules shall
apply:

                                        A.     the Participant may continue to
earn the RSUs that would
have been earned (in accordance with Section 2.1 hereof) had the Participant
remained employed
through the last day of the period for which the Participant receives severance,
if any, following

 


such termination (the “Severance Period”), based on the attainment of
performance targets for
the applicable earning period(s) (i.e., each calendar year that includes all or
part of the Severance
Period); provided however, that the number of RSUs that may be earned for the
calendar year
that includes the last day of the Severance Period shall equal (a) the number of
RSUs that would
have been earned based on the attainment of performance targets described in
Section 2.1(i) for
the calendar year that includes the last day of the Severance Period multiplied
by (b) a fraction,
the numerator of which is the number of days in the calendar year that elapsed
prior to such last
day and the denominator of which is 365; provided, further, however, that the
Participant shall
not be entitled to earn any RSUs pursuant to Section 2.1(i)(E), 

                                        B.     the Participant’s RSUs earned on
or prior to the date of
such termination shall vest and become non-forfeitable immediately upon such
termination, and 

                                        C.     the Participant’s RSUs earned
following the date of such
termination in accordance with Section 2.2(i)(A) shall vest and become
non-forfeitable
immediately upon being earned; 

                               (ii)     upon a termination of the Participant’s
employment (a) by the
Company without Cause (as defined in Section 4.1) or (b) by the Participant for
Good Reason (as
defined in Section 4.1) on or after January 1, 2010, the following rules shall
apply:

                                        A.     the Participant may continue to
earn the RSUs that would
have been earned (in accordance with Section 2.1 hereof) had the Participant
remained employed
through the last day of the Severance Period, based on the attainment of
performance targets with
respect to the Third Tranche Units, the Fourth Tranche Units and the
Carryforward Units;
provided however, that the number of Fourth Tranch Units and Carryforward Units
that may be
earned, if the Severance Period ends prior to January 1, 2011, shall equal (a)
the number of RSUs
that would have been earned based on the attainment of performance targets
described in Section
2.1(i)(D) and (E), as applicable, multiplied by (b) a fraction, the numerator of
which is the
number of days in the calendar year that elapsed prior to such last day and the
denominator of
which is 365, 

                                        B.     the Participant’s RSUs earned on
or prior to the date of
such termination shall vest and become non-forfeitable immediately upon such
termination, and 

                                        C.     the Participant’s RSUs earned
following the date of such
termination in accordance with Section 2.2(ii)(A) shall vest and become
non-forfeitable
immediately upon being earned; 

                              (iii)     upon a termination of the Participant’s
employment due to death or
Disability (as defined in Section 4.1), the following rules shall apply:

                                        A.     the Participant may earn, on the
Earning Date next
following such date of such termination, the number of RSUs equal to (a) the
number of RSUs
that would have been earned based on the attainment of performance targets for
the calendar year
that includes the date of such termination, multiplied by (b) a fraction, the
numerator of which is
the number of days in the calendar year that elapsed prior to such termination
and the
denominator of which is 365,


                                        B.     the Participant’s RSUs earned on
or prior to the date of
such termination shall vest and become non-forfeitable immediately upon such
termination, and 

                                        C.     the Participant’s RSUs earned
following the date of such
termination in accordance with Section 2.2(iii)(A) shall vest and become
non-forfeitable
immediately upon being earned;

                              (iv)     upon a Change in Control, any RSUs earned
on or prior to,
but  unvested as of, the date of the Change in Control shall immediately vest
and
become non-forfeitable.

                    2.3     Effect of Termination of Employment on Earning and
Vesting;
Forfeiture of Unvested RSUs. Unless otherwise determined by the Committee and
after giving
effect to any applicable continuation or acceleration, as applicable, of earning
and vesting
provided in Section 2.2 hereof, all RSUs that are both unearned and unvested
shall cease to be
eligible to be vested and shall be forfeited as of the earlier of (i) the time
of notification of the
termination of the Participant’s employment with the Company for Cause, (ii) the
termination of
the Participant’s employment with the Company (which means the last date of
actual
employment, even if a different date is used for administrative convenience in
connection with
employee retirement, benefit or welfare plans) other than by the Company without
Cause or by
the Participant for Good Reason, (iii) a Change in Control or (iv) the Fourth
Earning Date.

                    2.4     Change in Control. Except as otherwise provided in
this Agreement or
as the Committee may determine at the time of a Change in Control, the effect of
a Change in
Control on the Participant’s RSUs is subject to Section 17 of the Plan.

ARTICLE III

PROCEDURES AFFECTING PAYMENT OF RESTRICTED STOCK UNITS

                    3.1      Payment of RSUs and Delivery of Stock.

                               (i)     Vested RSUs will be settled on the
earliest of the following (such earliest date, the “Settlement Date”):


                                       A.     the First Vesting Date (in the
case of First Tranche Units);
the Second Vesting Date (in the case of Second Tranche Units) or the Final
Vesting Date (in the
case of Third Tranche Units, Fourth Tranche Units and Carryforward Units), as
applicable to
such RSUs; 

                                        B.     the date of a Change in Control
(provided that such event
constitutes a “change in control” within the meaning of Code Section 409A), and

                                        C.     the Earning Date next following
the date of the
Participant’s death.

                               (ii)     RSUs will be paid to the Participant
within 30 days following the
applicable Settlement Date (each such payment date, the “Delivery Date”). Vested
RSUs will


be paid either wholly in Stock or wholly in cash (in an amount equal to the Fair
Market Value of
such Stock on the Settlement Date). The determination of whether the Vested RSUs
will be
settled in Stock or cash will be made by the Committee prior to the date the
RSUs vest and, if the
RSUs are to be paid in shares of Stock and the Withholding Amount (as defined in
Section 3.2)
is to be paid by selling shares of Stock, at a time when there is no material
non-public
information. The payment of the RSUs may not be accelerated or deferred by
either the
Company or the Participant except as explicitly permitted or required by Code
Section 409A.

                              (iii)     Unless otherwise determined by the
Company, each physical
certificate and each book entry, in each case relating to Stock deliverable as
payment of the
RSUs may include such restrictive legends in such forms as the Company may deem
convenient,
expedient, necessary or appropriate relating to applicable securities, tax or
other laws or
applicable rules of any securities exchange or market. Transferability of such
Stock may be
subject to pre-clearance, blackout, registration and other requirements and
restrictions under the
Company’s insider trading and other compliance policies and procedures.
Transfers of Stock by
executive officers should be reviewed in advance to determine if there would be
any potential
liability for short-swing profits under Section 16(b) of the Securities Exchange
Act of 1934.

                    3.2     Withholding of Taxes. 
 
                              (i)     The Participant acknowledges and agrees
that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state,
local or other taxes of any kind required by law to be withheld with respect to
the RSUs. On or
about the Settlement Date, the Company shall deliver written notice to the
Participant of the
amount of withholding taxes due with respect to the payment of the RSUs;
provided, however,
that the total tax withholding will be approximately the minimum required
statutory withholding
(based on minimum statutory withholding rates for federal and state tax
purposes, including
payroll taxes, that are applicable to such supplemental taxable income), as
determined by the
Company.

                              (ii)     If the RSUs are settled in cash, the
withholding amount will be
deducted from the cash paid to the Participant on the Delivery Date.

                              (iii)    If the RSUs are settled in Stock, the
Participant shall be
required, and hereby consents to, sell, or arrange for the sale of, on the
Delivery Date, at the then
prevailing market price, such number of shares of Stock underlying the RSUs as
is sufficient to
generate net proceeds sufficient to satisfy the Company’s minimum statutory
withholding
obligations with respect to the income recognized by the Participant upon the
settlement of the
RSUs and to promptly transfer such withholding amount to the Company in
satisfaction of such
tax withholding obligations. The Participant agrees to execute and deliver, upon
the request of
the Company, such documents, instruments and certificates as may reasonably be
required in
connection with the sale of the shares of Stock pursuant to this Section
3.2(iii) and hereby
appoints the Company as the Participant’s attorney-in-fact with authority to
take all of such
actions and execute all such documents on behalf of the Participant as the
Company reasonably
deems necessary to effect such sales on the Participant’s behalf. The
Participant and the
Company have structured this Agreement to constitute a “binding contract”
relating to the sale of
Common Stock pursuant to this Section 3, consistent with the affirmative defense
to liability

 


under Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated
under such Act.

ARTICLE IV

MISCELLANEOUS

                    4.1     Definitions.

                              (i)     “Cause” shall mean that the Company has
“cause” to terminate
the Participant’s employment or service, as defined in any existing employment
or other
agreement between the Participant and the Company or, in the absence of such an
employment
or other agreement, upon:

                                      A.     gross neglect or willful misconduct
which is or is
reasonably expected to be materially and demonstrably injurious to the Company
or its
customers or vendors; material breach by the Participant of his or her
confidentiality, non-
competition or non-solicitation obligations owed to the Company; or willful and
continuing
refusal or continuing failure (in either case other than due to death or
Disability) by the
Participant to substantially perform his or her duties or responsibilities for
or owed to the
Company; or

                                      B.     conviction of or plea of guilty or
no contest by the
Participant to a felony or a crime of moral turpitude.2

                              (ii)     “Disability” shall mean disability as
determined by the
Committee in accordance with the standards and procedures similar to those under
the
Company’s long-term disability plan, if any. If at any time that the Company
does not maintain
a long-term disability plan, “Disability” shall mean any physical or mental
disability which is
determined to be total and permanent by a doctor selected in good faith by the
Committee.

                              (iii)   “Good Reason” shall mean that the
Participant has “good
reason” to terminate his or her employment, as defined in any existing
employment or other
agreement between the Participant and the Company or, in the absence of such an
employment
or other agreement, upon the occurrence of any of the following events without
the Participant’s
prior written consent: (A) a material reduction in the Participant’s base salary
or annual bonus
incentive; (B) the assignment of duties materially inconsistent with the
Participant’s position or a
material reduction in the Participant's responsibilities or authority (in each
case in this Clause B),
so long as notice that Good Reason has occurred is given by the Participant to
the Company
within 6 months (or such longer period as the Company may allow) after such
occurrence and
further provided the Company has not cured the circumstances giving rise to the
Good Reason
within 10 days of receipt of such notice); or (C) the requirement that the
Participant relocate his

_________________________________
2    To the extent the Participant has a “cause” definition in an agreement, the
agreement should be
       accurately referenced and this general definition deleted.


 

or her principal place of employment to a location more than 50 miles from the
Participant’s
current location.3

                    4.2     Notices. All notices, requests and demands to or
upon the parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
by hand, or
three days after being deposited in the mail, postage prepaid, or, in the case
of telecopy or email
notice, when received, addressed as follows to the Company and the Participant,
or to such other
address as may be hereafter notified by the parties hereto:



                              (i)      If to the Company, to it at the following
address: 
 
                                       NYFIX, Inc. 
                                       100 Wall Street - 26th Floor
                                       New York, NY 10005 
                                       Attn: General Counsel 
 
                              (ii)     If to the Participant, to his or her most
recent primary
                                       residential address or business telecopy
or email address as
                                       shown on the records of the Company. 

                    4.3     No Right To Continued Employment. The Participant
acknowledges
and agrees that, notwithstanding the fact that the vesting of the RSUs is
contingent upon his or
her continued employment by the Company, this Agreement does not constitute an
express or
implied promise of continued employment or confer upon the Participant any
rights with respect
to continued employment by the Company.

                    4.4     Amendments and Conflicting Agreements. This
Agreement may be
amended by a written instrument executed by the parties which specifically
states that it is
amending this Agreement or by a written instrument executed by the Company which
so states if
such amendment is not adverse to the Participant or relates to administrative
matters.

                    4.5     Governing Law and Interpretation. This Agreement
shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware applicable to
contracts made and to be performed therein without regard to the conflicts of
law principles
thereof. Whenever the word “including” is used herein, it shall be deemed to be
followed by the
phrase “without limitation.” Unless otherwise specified herein, all
determinations, consents,
elections and other decisions by the Company, the Committee or the Broker may be
made,
withheld or delayed in its sole and absolute discretion.

                    4.6     Code Section 409A. The parties recognize that
certain provisions of
this Agreement may be affected by Code Section 409A and agree to negotiate in
good faith to

_________________________________
3      To the extent the Participant has a “good reason” definition in an
agreement, the agreement should be
        accurately referenced and this general definition deleted.


amend this Agreement with respect to any changes necessary or advisable to
comply with such
Code Section 409A.

                    4.7     Titles. Titles are provided herein for convenience
only and are not to
serve as a basis for interpretation or construction of this Agreement.

                    4.8     Counterparts. This Agreement may be executed in
counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective
whether received in original form or by telecopy or other electronic means.
Facsimile signatures
shall be as effective as original signatures.

                    4.9     Construction. The construction of this Agreement is
vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
Persons.

                    4.10   Effective Date of Agreement. This Agreement is
effective as of the
date the stockholders of NYFIX approve the Plan.

*          *         *


 

                  IN WITNESS WHEREOF, the Company has caused this Agreement to
be
executed by a duly authorized officer.

 

NYFIX, INC.

 

By:_____________________
Name:___________________

 

 

PARTICIPANT’S ACCEPTANCE

                  The Participant acknowledges that he or she has read this
Agreement, has
received and read the Plan, and understands the terms and conditions of this
Agreement and the
Plan and hereby accepts the foregoing RSUs and agrees to be bound by the terms
and conditions
of this Agreement and the Plan.

 



PARTICIPANT

 

__________________________
Signed



 